Citation Nr: 0513709	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  00-04 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, D.F. and A.S.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  He died in October 1999 and was survived by 
his wife (the appellant).  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefits 
sought on appeal.  

In June 2004, the Board remanded the case with instructions 
that the RO consider the appellant's claims under the 
Veterans Claims Assistance Act of 2000 (2000).  That notice 
has been provided and the case is once again before the Board 
for appellate review. 

The Board notes that the June 2004 remand incorrectly listed 
the issue of entitlement to Survivors' and Dependents' 
Educational Assistance (DEA) under Chapter 35, Title 38, 
United States Code.  However, the November 1999 rating 
decision on appeal indicated that DEA benefits were being 
continued.  Therefore, this is not an issue on appeal at this 
time. 





FINDINGS OF FACT

1.  VA has provided all required notice to the appellant and 
has obtained all relevant evidence necessary for the 
equitable disposition of her appeal.

2.  The veteran's certificate of death shows that he died in 
October 1999, with the immediate cause of death listed as 
small cell lung cancer; non-Hodgkin's lymphoma was also 
listed as a significant condition contributing to death.

3.  The veteran's service-connected disabilities at the time 
of his death included residuals of a left pleural cavity 
injury, rated as 40 percent disabling; traumatic arthritis of 
the lumbar spine, rated as 40 percent disabling; a scar of 
the left posterior chest, rated as 20 percent disabling; and 
traumatic arthritis of the thoracic spine, rated as 10 
percent disabling; his combined total was 70 percent, 
effective September 1989. 

4.  A total disability evaluation based on individual 
unemployability was awarded from December 11, 1990.

5.  A service-connected disability is not shown to have 
hastened, produced or been causally or etiologically related 
to the veteran's death.

6.  The veteran was not continuously rated totally disabling 
for a period of 10 years or more immediately preceding his 
death, or 5 or more years from the date of discharge from 
service.






CONCLUSIONS OF LAW

1.  The veteran's death was not caused, or substantially or 
materially contributed to, by a service-connected disability.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310, 3.312 (2004).

2.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318(b), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.22(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death as well as DIC benefits under 38 U.S.C.A. 
§ 1318.  In the interest of clarity, the Board will initially 
discuss whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the VCAA and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The appellant in this case was informed of the evidence 
needed to substantiate her claims by means of a rating 
decision issued in November 1999, a statement of the case 
issued in March 2000, supplemental statements of the case 
issued in October 2000, November 2004, and January 2005, as 
well as a letter by the Appeals Management Center (AMC) dated 
in June 2004.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The Board notes that the AMC's June 2004 letter notifying the 
appellant of the division of responsibility between herself 
and VA in obtaining evidence needed to substantiate her 
claims was not provided prior to the initial RO adjudication 
of the claims in November 1999, as required by the recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the Board finds that any defect with 
respect to the VCAA notice requirement in this case is 
harmless error, as the content of the notice fully complies 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

In Pelegrini, the Court held that a VCAA notice consistent 
with 38 U.S.C.               § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

Although the June 2004 notice letter does not specifically 
contain the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to submit 
any evidence pertaining to her claims through the documents 
described above.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  In this 
case, the Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all medical records identified by the 
appellant and her representative.  

In addition, in January 2004, the Board requested a VA 
medical opinion through VA's Veterans Health Administration 
(VHA) to determine whether the veteran's death was related to 
his service-connected left pleural cavity injury.  In 
February 2004, a VA physician reviewed the claims file and 
provided such an opinion.  Thereafter, a copy of that opinion 
was provided to the appellant for review and response.  The 
appellant submitted additional evidence, which was considered 
by the RO.  Thus, under the circumstances of this case, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Service Connection for the Cause of the Veteran's Death

The first issue before the Board is whether service 
connection may be granted for the cause of the veteran's 
death.  The law provides Dependency and Indemnity 
Compensation for a spouse of a veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one which was incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  Further, where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases to a degree of 10 percent 
or more within one year from separation from service, such 
diseases may be presumed to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

The Board has reviewed all the evidence of record, including 
but not limited to the appellant's contentions, lay 
statements, service medical records, VA treatment records, 
records from Saint Francis Medical Center, opinions provided 
by C.C., M.D., as well as an opinion provided by a VA 
physician.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
appellant will be summarized where appropriate.

The facts of this case show that the veteran died in October 
1999.  The certificate of death lists the immediate cause of 
death as small cell lung cancer.  Non-Hodgkin's lymphoma was 
also listed as a significant condition contributing to death.  
The veteran's service-connected disabilities at the time of 
his death included residuals of a left pleural cavity injury, 
rated as 40 percent disabling; traumatic arthritis of the 
lumbar spine, rated as 40 percent disabling; a scar of the 
left posterior chest, rated as 20 percent disabling; and 
traumatic arthritis of the thoracic spine, rated as 10 
percent disabling.  Service connection for cancer had never 
been established. 

The appellant's theory in support of her claim is that the 
veteran developed lung cancer as a result of long-term 
inflammation secondary to his gunshot wound injury to the 
chest in 1945.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim. 

The veteran's service medical records make no reference to 
cancer or any disease affecting his lungs or lymph nodes.  
However, the veteran did sustain a gunshot wound to the left 
side of his chest in 1945.  Service medical records show that 
a .25 caliber bullet entered the posterior aspect of the 
chest at about the seventh rib with lung penetration.  
Compound comminuted fractures were noted at the fourth, 
fifth, sixth and seventh ribs.  A portion of the bullet 
fragment was discovered adjacent to the left border of the 
heart which was surgically removed.  

The record shows that non-Hodgkin's lymphoma was first 
diagnosed in 1995 at Saint Francis Medical Center.  The 
veteran received treatment for this condition at both Saint 
Francis and a VA medical center since 1995.  However, records 
from those facilities make no reference to the date of onset 
or etiology of this condition.  Moreover, none of these 
records indicates that non-Hodgkin's lymphoma was related to 
a service-connected disability, namely residuals of a left 
pleural cavity injury.  

The veteran's lung cancer was first identified in 1999 at 
Saint Francis Medical Center.  Records from that facility 
show that in March 1996 the veteran was seen at the emergency 
room for shortness of breath since early that morning.  He 
also reported epigastric discomfort.  Chest X-rays revealed 
some increased perihilar markings suggestive of mild 
congestive heart failure.  The diagnostic assessment was mild 
congestive heart failure with gastritis versus reflux 
esophagitis.  

Radiographs in June 1999 revealed a 2 cm. mass in the left 
upper lobe with scarring and retraction extending both to the 
hilum and the subpleural space with an area of either 
subpleural thickening or post-obstructive atelectasis along 
the pleural margin.  However, the radiologist indicated that 
it was more suspicious for a mass than for post-obstructive 
atelectasis.  A July 1999 biopsy report identified the mass 
as an undifferentiated small cell carcinoma.  The veteran was 
started on radiation and chemotherapy treatment.  

In September 1999, he was admitted to the emergency room at 
Saint Francis for complaints of weakness.  It was noted that 
the veteran had smoked two to three packs of cigarettes a day 
for over thirty years, and quit five to six years prior.  The 
veteran was discharged in October 1999 and died on the 
following day at his home. 

In a June 2000 letter, Dr. C.C. wrote that she had been 
treating the veteran since 1999 for lung cancer, non-
Hodgkin's lymphoma, chronic obstructive lung disease, and 
chronic pain in his left lung secondary to a gunshot wound 
injury while serving in the military in 1945.  Dr. C.C. 
explained that the many risk factors for lung cancer included 
chronic inflammation and scarring of lung tissue.  She 
indicated that the veteran's injury to his left lung in 
service may very well have possibly resulted in scarring and 
damage that increased his risk factor for developing lung 
cancer.  In a follow-up letter dated November 2004, Dr. C.C. 
added that "[t]here is a possibility that his lung cancer 
may be a long term consequence secondary to his service-
connected injury during WWII."

In January 2004, the Board requested an expert medical 
opinion through the VA Veterans Health Administration (VHA) 
to determine whether the veteran's service-connected left 
pleural cavity injury either caused or contributed to his 
lung cancer which resulted in death.  Pursuant to that 
request, a VA physician in February 2004 reviewed the 
veteran's claims file, including Dr. C.C.'s June 2000 letter, 
and offered an opinion.  The physician's qualifications 
including having been the Chief of the Pulmonary Section 
since 1987.  

The physician criticized Dr. C.C.'s opinion for failing to 
acknowledge the veteran's long history of heavy cigarette 
smoking.  The physician stated that, for any physician, 
especially one trained in oncology, failing to note the 
obvious relationship between cigarette smoking and lung 
cancer, especially small cell lung cancer, is remarkable and 
rather disingenuous.  The physician then cited to a recent 
textbook of pulmonary diseases which states: "It is 
estimated that about 90% of male lung cancer deaths are 
currently attributable to cigarette smoking."  The text goes 
on to state that this is especially true with squamous and 
small cell carcinoma.  The VA physician also noted that, 
although long-term inflammation has been suggested as being a 
risk factor for lung cancer, this is controversial, to say 
the least.  Further, if the veteran had long-standing 
inflammation, it was due to his chronic obstructive lung 
disease, unquestionably caused by his smoking. 

The physician estimated that the probability that the 
veteran's lung cancer was caused by something other than his 
war injury was over 99 percent (90 percent likely due 
directly to cigarette smoking, 8 percent due to some other 
unrecognized but unrelated exposure, and 1 percent due to 
smoking-related inflammation from chronic obstructive lung 
disease).  He then estimated that the probability that the 
veteran's small cell lung cancer was due to his war injury 
was less than 1 percent.  Finally, the physician indicated 
that there was no possible way he could ever construe this 
probability as being close to exceeding 50 percent. 

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The only medical evidence in support of 
the appellant's claim are the opinions provided by Dr. C.C.  
However, there is no evidence that Dr. C.C. reviewed the 
veteran's claims file.  In Elkins v. Brown, 5 Vet. App. 474, 
478 (1993), the Court rejected a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant documents which would have enabled him to form an 
opinion on service connection on an independent basis.  See 
also Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a 
review of the claims file, an opinion as to etiology of an 
underlying disorder can be no better than the facts alleged 
by the veteran). In light of this case law, the doctor's 
opinion is of little probative value.

In contrast, a VA physician in February 2004 did review the 
veteran's claims file and estimated that the probability that 
the veteran's small cell lung cancer was due to his service-
connected left pleural cavity injury was less than 1 percent.  
Instead, the physician attributed the veteran's lung cancer 
to his long history of cigarette smoking.  The physician's 
opinion is also supported by sound rationale.  In this 
regard, unlike Dr. C.C., the physician considered the 
veteran's long history of cigarette smoking.  The physician 
also refuted Dr. C.C.'s theory that the veteran's lung cancer 
may have been caused by long-term inflammation secondary to 
the gunshot wound.  He explained that such the correlation 
between long-term inflammation and lung cancer is 
controversial.  He also opined that, even assuming that such 
a correlation existed, the veteran's inflammation was most 
likely due to chronic obstructive lung disease, which was 
also due to the veteran's cigarette smoking. 

The Board places greater probative value on the VA 
physician's opinion, as it was based on a review of the 
claims file and supported by sound rationale.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.... As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . .").

The Board has also considered the lay statements in support 
of the appellant's claim, including testimony presented by 
the appellant and her two daughters at a June 2000 hearing.  
However, the Board notes that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the appellant or her daughters possess the 
medical training and expertise necessary to render an opinion 
concerning the cause of cancer, their lay statements are of 
no probative value in this regard.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

The Board must therefore conclude that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
The Board is sympathetic to the appellant's loss of her 
husband but may not go beyond the factual evidence presented 
in this claim to provide a favorable determination.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the appellant's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  Entitlement to DIC 
Benefits Under the Provisions 
of 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, as found by the Board in the preceding section, a 
surviving spouse may still be entitled to DIC benefits.  
Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of or entitled to 
receive compensation at the time of death for service-
connected disabilities rated totally disabling.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22.  

Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated as totally disabling for a period of not 
less than one year immediately preceding death.  See 
38 U.S.C.A. § 1318(a), (b); see also, 38 C.F.R.  § 3.22.  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2004).  

The Board notes that a number of court decisions in recent 
years have resulted in some confusion in the processing of 
claims for DIC under 38 U.S.C.A. § 1318.  However, two recent 
decisions from the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) have resolved the 
confusion.  The Board finds that a discussion of the 
evolution of the handling of such claims is pertinent to the 
understanding of why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  (This change in regulation has no effect on 
the appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381. 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

In conclusion, the state of the law is such that claims for 
DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated 
with specific regard given to decisions made during the 
veteran's lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  However, the appellant may challenge a 
prior decision on the basis of CUE. 

According to the only subsection of 38 C.F.R. § 3.22 
potentially applicable in this case, because the other 
subsections of the regulation involve other circumstances 
inapplicable here such as the withholding or waiver of 
payment, "entitled to receive" means that, at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error in a VA decision concerning the issue 
of disability evaluation or effective date.  38 C.F.R. 
§ 3.22(b)(3) (2004).

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  At the time of the veteran's death in October 1999 he 
was in receipt of a total disability evaluation based on 
individual unemployability from December 11, 1990.  Thus, 
while the veteran was in receipt of a total evaluation at the 
time of his death, he was not rated totally disabled for a 
period of 10 years prior to his death for purposes of 
establishing entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318.  

The appellant's only argument in support of her claim for DIC 
benefits under 38 U.S.C.A. § 1318 is that the veteran was 
unemployable for over 10 years prior to his death.  As noted 
above, however, the Board shall not consider whether a 
veteran was hypothetically entitled to receive a total 
disability rating prior to his death.  In addition, the Board 
points out that the appellant has not raised the issue of 
clear and unmistakable error with respect to any prior rating 
decisions which denied a total disability rating.  Hence, the 
appeal is denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


